Chalmers, J.,
delivered the opinion of the court.
The validity of the plaintiff’s'tax-deed depends upon the validity of the levy of taxes made by the board of supervisors of Issaquena County in September, 1871; and this in turn depends upon whether the boards of supervisors in this State can by order on their minutes adjourn, at the expiration of a term, to a day named other than that appointed by law for their regular meetings. The board of supervisors of Issaquena County met in July, 1871, at the time designated by law for levying the county taxes, but without making the levy adjourned by resolution until the first Monday in August. Upon the day named they met again, and adjourned over until the first Monday in September. Again they met and adjourned over until the fourth Monday of September, upon which last-named day they met and made the levy. These repeated delays grew out of the failure of the tax assessor to complete and file the assessment roll of the county at the proper time. Was the levy made at the adjourned meeting legal and valid ?
Our boards of supervisors are partly legislative and partly judicial in their character. They are judicial as to their times of meeting, that is to say, their terms are fixed by law, duration limited, and the mode of calling special terms carefully prescribed by statute. Code 1871, §§ 1353, 1372, 1373. They have no more power to adjourn by resolution or order from one term to a day intermediate between the day of adjournment and their next regular meeting than the Supreme, the Circuit, or the Chancery Courts have. If the public interests require a special term the law prescribes for them a mode of calling it, just as it does for all other courts; and their acts at a meeting not appointed by law, or not convened in the proper manner, are as destitute of authority as would be the judgments of this or any other court rendered at a term unlawfully held. Jones v. Burford, 26 Miss. 194. It follows that the tax-deed was properly excluded.

Judgment affirmed.